       Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 1 of 7 PageID #:1



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

YANA MAZYA and TIKI TAYLOR,                        )
individually, and on behalf of all others          )
similarly situated,                                )
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )
                                                          Case No. 19 cv 3191
                                                   )
NORTHWESTERN LAKE FOREST                           )
HOSPITAL, NORTHWESTERN                             )
MEMORIAL HEALTHCARE,                               )
NORTHWESTERN MEMORIAL                              )
HOSPITAL, OMNICELL, INC., and                      )
BECTON DICKINSON,                                  )
                                                   )
               Defendants.                         )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendants Northwestern Lake

Forest Hospital, Northwestern Memorial HealthCare, and Northwestern Memorial Hospital

(collectively, “Northwestern”) hereby provide notice of removal of this action from the Circuit

Court of Cook County, Illinois, Chancery Division, to the United States District Court for the

Northern District of Illinois, Eastern Division. In support of this Notice of Removal, Northwestern

states as follows:

       1.      On June 6, 2018, Plaintiff Yana Mazya (“Mazya”) filed a putative class action

complaint against Defendants Northwestern Lake Forest Hospital, Northwestern Memorial

HealthCare, Omnicell, Inc. (“Omnicell”), and Becton, Dickinson and Company (“Becton”) in the

Circuit Court of Cook County, Illinois, captioned Yana Mazya v. Northwestern Lake Forest

Hospital, No. 2018-CH-07161 (the “State Court Action”). On April 10, 2019, Mazya and Plaintiff
       Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 2 of 7 PageID #:2



Tiki Taylor (“Taylor”; and together with Mazya, “Plaintiffs”) filed the First Amended Class Action

Complaint (“Amended Complaint”) adding Northwestern Memorial Hospital as a co-defendant.

        2.      Northwestern was served with a copy of the Amended Complaint on April 10, 2019.

        3.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(3) because it is

filed within 30 days of the date that Northwestern was served with the Amended Complaint. The

State Court Action was not removable before Plaintiffs filed the Amended Complaint adding

Taylor as a plaintiff.

        4.      Omnicell and Becton consent to removal.

        5.      Pursuant to 28 U.S.C. § 1446(a), all process, pleadings, and orders that have been

filed and served in the State Court Action are attached hereto as Exhibit 1.

        6.      Plaintiffs allege that Northwestern, Omnicell, and Becton (collectively,

“Defendants”) violated the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.

(“BIPA”), through the use of finger-scan technology. (See Ex. 1, Am. Compl. ¶¶ 38, 48.)

Specifically, Plaintiffs allege that Defendants collect, store, use, and disseminate employees’

allegedly biometric information (finger-scans) when the employees gain authorized access to

stored materials without first obtaining informed written consent or publishing a retention policy.

(See id. ¶¶ 5, 13.) Based on those allegations, Plaintiffs assert three counts for alleged violation of

BIPA, in both their individual and representative capacity. (See id. ¶¶ 79-118.)

I.      Federal Question Jurisdiction Pursuant to 28 U.S.C. § 1331

        7.      This Court has jurisdiction over Taylor’s claims under 28 U.S.C. § 1331.

        8.      A district court has federal question jurisdiction over a claim, and removal is

therefore proper on the basis of federal question jurisdiction, when the claim is completely

preempted by Section 301 of the Labor Management Relations Act. Atchley v. Heritage Cable

Vision Assocs., 101 F.3d 495, 498–99 (7th Cir. 1996). “Section 301 preempts claims directly


                                                  2
       Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 3 of 7 PageID #:3



founded on or ‘substantially dependent on analysis of a collective-bargaining agreement.’” Id. at

498. “If the resolution of a state law claim depends on the meaning of, or requires the interpretation

of, a collective bargaining agreement, the application of state law is preempted and federal labor

law principles must be employed to resolve the dispute.” Id. at 499. “In sum, if it is necessary to

interpret express or implied terms of a CBA, a state law claim is completely preempted by § 301,

the claim is deemed federal in nature from its inception, and the complaint is deemed one that a

defendant can remove.” Id.

       9.      According to records maintained by Northwestern Memorial Hospital, at all times

relevant to the Amended Complaint, Taylor was a member of Service Employees International

Union, Healthcare Illinois Indiana (the “Union”), which has been the exclusive bargaining agent

for Taylor for purposes of collective bargaining with her employer.

       10.     The collective bargaining agreement (“CBA”) between the Union and Taylor’s

employer provides that the Union is Taylor’s “exclusive bargaining agent with respect to wages,

hours, and other terms and conditions of employment ….” (CBA § 2.1.) It specifies Taylor’s

employer has “[a]ll rights of management…except to the extent that this Agreement limits such

rights,” and expressly recognizes that those rights “include, but are not limited to, the right to

manage the business of the Hospital…to develop and use new methods, procedures and equipment;

and to train employees in such use; to direct the working force; to determine the schedules and

nature of work to be performed by employees, and the methods, procedures and equipment to be

utilized by the employees in the performance of their work…to make, change and enforce

reasonable rules of conduct and regulations….” (CBA § 3.1.) The CBA likewise specifies wage

rates. (E.g., CBA § 6.)

       11.     The analysis of whether Northwestern satisfied BIPA’s requirements requires

interpretation of the CBA’s language concerning the employer’s rights to manage and direct its

                                                  3
      Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 4 of 7 PageID #:4



workforce, determine methods, procedures, and equipment, and to determine the nature of work

to be performed by the employees and to implement rules and regulations. Similarly, the analysis

of whether Northwestern obtained any required releases or consents, provided notices, or

otherwise violated BIPA with respect to timekeeping practices, requires a determination of

whether the CBA’s specification of the company’s rights to manage and direct its workforce and

determine the methods, procedures, equipment, and rules to be utilized by the employees constitute

a sufficient written notice and release from Taylor’s “legally authorized representative” under 740

ILCS 14/15(b)(3). Additionally, Taylor’s allegations that she was not “sufficiently compensated

by Defendants for their retention and use of” her allegedly biometric data (Am. Compl. ¶ 61) fall

squarely within the CBA’s provisions governing wage rates. Consequently, because any analysis

of Taylor’s BIPA claims necessarily requires interpretation of the CBA, Taylor’s claims are

completely preempted by Section 301. See, e.g., Atchley, 101 F.3d at 498–99.

II.    Supplemental Jurisdiction Pursuant to 28 U.S.C. § 1367

       12.     Supplemental jurisdiction over the remaining state law claims is proper under 28

U.S.C. § 1367 because all claims form part of the same case or controversy.

       13.     “District courts may exercise supplemental jurisdiction over state law claims that

share a common nucleus of operative facts with a federal claim properly before the court.” Olson

v. Bemis Co., 800 F.3d 296, 302-03 (7th Cir. 2015) (internal quotation marks omitted) (holding

district court did not abuse its discretion by exercising supplemental jurisdiction over any

remaining state law claims arising out of same set of facts as plaintiff’s claim that was preempted

by Section 301).

       14.     Plaintiffs’ claims for alleged violation of BIPA share a common nucleus of

operative facts such that they form part of the same case or controversy. Plaintiffs allege the same




                                                 4
        Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 5 of 7 PageID #:5



facts as the basis for all their claims.1 (Am. Compl. ¶¶ 51-65.) For example, the facts alleged

relating to Defendants’ actions and procedures of allegedly collecting, storing, using, or

disseminating employees’ allegedly biometric information (finger-scans) when the employees

gain authorized access to stored materials are shared by Taylor’s claims that are preempted,

Taylor’s remaining state law claims, if any, and Mazya’s state law claims.

         15.     Because federal question jurisdiction exits over Taylor’s claims, this Court can

properly exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims.

III.     Venue

         16.     Venue is proper in the Northern District of Illinois located in Chicago, Illinois,

because the Circuit Court of Cook County action is pending within the jurisdictional confines of

this Court. 28 U.S.C. § 1446(a).

         17.     Northwestern will provide written notice of the filing of this Notice of Removal to

Plaintiff and the Circuit Court of Cook County.

         WHEREFORE, Defendants Northwestern Lake Forest Hospital, Northwestern Memorial

HealthCare, and Northwestern Memorial Hospital hereby remove this civil action to this Court on

the bases identified above.

    Dated: May 10, 2019                    NORTHWESTERN LAKE FOREST HOSPITAL,
                                           NORTHWESTERN MEMORIAL HEALTHCARE,
                                           AND NORTHWESTERN MEMORIAL HOSPITAL

                                           By: /s/Bonnie Keane DelGobbo

                                           Bonnie Keane DelGobbo (bdelgobbo@bakerlaw.com)
                                           BAKER & HOSTETLER LLP
                                           One North Wacker Drive, Suite 4500
                                           Chicago, Illinois 60606-2841
                                           Telephone: (312) 416-6200


1
  Defendants dispute that Plaintiffs can satisfy the requirements of Fed. R. Civ. P. 23 and dispute
that Plaintiffs’ claims can be maintained as a class action.

                                                  5
Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 6 of 7 PageID #:6



                             Joel Griswold (jcgriswold@bakerlaw.com)
                             BAKER & HOSTETLER LLP
                             SunTrust Center
                             200 S. Orange Ave., Suite 2300
                             Orlando, Florida 32801-3432
                             Telephone: (407) 649-4088

                             Counsel for Defendants Northwestern Lake Forest
                             Hospital, Northwestern Memorial HealthCare, and
                             Northwestern Memorial Hospital




                                   6
      Case: 1:19-cv-03191 Document #: 1 Filed: 05/10/19 Page 7 of 7 PageID #:7



                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that she caused a true copy of the foregoing Notice

of Removal to be served on counsel of record via First Class U.S. Mail and email on May 10, 2019

to:

         Ryan F. Stephan                               Gary M. Miller
         James B. Zouras                               Matthew C. Wolfe
         Catherine T. Mitchell                         SHOOK, HARDY & BACON LLP
         STEPHAN ZOURAS, LLP                           111 S. Wacker Drive, Suite 5100
         100 N. Riverside Plaza, Suite 2150            Chicago, IL 60606
         Chicago, IL 60606                             gmiller@shb.com
         rstephan@stephanzouras.com                    mwolfe@shb.com
         jzouras@stephanzouras.com
         cmitchell@stephanzouras.com                   Attorneys for Defendant Becton,
                                                       Dickinson and Company
         Attorneys for Plaintiff


         Jeffrey T. Norberg
         NEAL & MCDEVITT LLC
         1776 Ash Street
         Northfield, IL 60093
         jnorberg@nealmcdevitt.com

         Michael G. Rhodes
         Kristine A. Forderer
         COOLEY LLP
         101 California Street, Fifth Floor
         San Francisco, CA 94111-5800
         rhodesmg@cooley.com
         kforderer@cooley.com

         Attorneys for Defendant Omnicell, Inc.


                                                  /s/Bonnie Keane DelGobbo
